Citation Nr: 1745594	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.

3.  Entitlement to service connection for a heart disability, claimed as heart, vascular, stroke, and hypertension, to include as due to an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1961 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

A service connection claim may include claims for service connection of any other disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As a result, the Board has taken an expansive view of the Veteran's disability claims pursuant to Clemons.

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for an acquired psychiatric disorder and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1998 rating decision that denied service connection for PTSD was not appealed and the decision became final.

2.  New and material evidence has been received since the April 1998 rating decision to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria to reopen the service connection claim for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for an acquired psychiatric disorder in October 1997.  The claim was subsequently denied in an April 1998 rating decision and the Veteran did not submit a timely appeal.  Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO denied this claim in an April 1998 rating decision on the grounds that there was no evidence that the Veteran had a current PTSD diagnosis and also that there was no objective confirmation of an in-service stressor.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

Since the prior denial, the Veteran has also submitted evidence in September 2017 that includes a positive diagnosis for PTSD that was made by a clinical psychologist.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet.App. 110, 118 (2010).  Therefore, in light of the above and upon consideration of the Veteran's stressor statements made during the course of the appeal as well as the PTSD diagnosis, the claim is reopened.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  To the extent that the Board is reopening the claim of service connection for an acquired psychiatric disorder, the Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.


REMAND

Unfortunately, the Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder and hypertension must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that he is afforded every possible consideration.

The Veteran last received a VA examination for his PTSD claim in February 2011.  The VA examiner did not provide a nexus opinion because she felt that the Veteran had over reported his psychiatric symptoms.  The examiner said she was unable to differentiate legitimate symptoms from exaggerated or feigned symptoms, and therefore was unable to determine whether the Veteran continues to meet the criteria for the service-connected PTSD or assess the Veteran's level of occupational or social functioning. 

A PTSD Disability Benefits Questionnaire was received by VA in September 2017.  The clinical psychologist did provide a positive diagnosis for PTSD and assess the Veteran's current level of occupational and social impairment, but did not include a discussion of the stressors used to form this diagnosis.  The DBQ also diagnosed dysthymic disorder but there was no opinion as to the etiology of the condition. 

Regulatory amendments in 2010 changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity. See Stressor Determinations for Posttraumatic Stress Disorder, 75  Fed. Reg . 39,843, 39,852  (July 13, 2010) (to be codified at 38 C.F.R. § 3.304 (f)(3)), corrected by 75 Fed. Reg. 41,092  (July 15, 2010).  The regulation provides that lay evidence alone may establish an alleged stressor where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f); see also Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg . 39,843, 39,846-48 (outlining why the regulation requires an opinion by a VA psychiatrist or psychologist or one with whom VA has contracted, and specifically discussing the qualifications of those psychiatrists or psychologists that perform VA C&P examinations).  Thus, VA examination is warranted to determine if the PTSD is based upon the Veteran's fear of hostile military or terrorist activity. 

In October 2010, the Veteran received a VA examination for his heart claim, to include a heart, vascular, stroke, and hypertension disability.  The VA examiner did not provide a current diagnosis for any heart disability despite the medical records associated with the file that indicated otherwise.  The Veteran's file continues to show evidence of current diagnoses for heart disabilities, to include hypertension and coronary artery disease.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the Veteran testified before the undersigned in August 2017 that his blood pressure is affected by his psychiatric disorders.  Accordingly, the Board notes that the issue of entitlement to service connection for a heart disability cannot be adjudicated until the issue of service connection for an acquired psychiatric disorder is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these issues are REMANDED for the following action:

1.  Schedule another VA examination to determine and clarify the nature and etiology of the Veteran's psychiatric disorder, to include PTSD, anxiety, and depression.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) Does the Veteran have a diagnosis of PTSD based on his fear of hostile military or terrorist activity.
b) For each psychiatric disability entity diagnosed other than PTSD, opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service. 

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  

For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran has received diagnoses for anxiety, depression, dysthymic disorder and PTSD at different points during the appeal period.

2.  Schedule the Veteran for VA examination to determine and clarify the nature and etiology of the Veteran's heart disability, to include as proximately due to or aggravated by a psychiatric disorder, including PTSD, anxiety, and depression.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) Opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service.

b) Opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) proximately due to or aggravated by the Veteran's psychiatric diagnoses.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  

3.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


